          Case 4:19-cr-00467-JM Document 44 Filed 11/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                               No. 4:19-cr-00467-JM-02

CLEO TAJUAN AVERY                                                             DEFENDANT


                                         ORDER

       Pending before the Court is United States’ Motion to Dismiss the Indictment as to

Defendant Cleo Tajuan Avery. Good cause having been shown, the motion is GRANTED.

(Document No. 43) The Indictment is hereby dismissed as to the above-named defendant.

       IT IS SO ORDERED this 4th day of November, 2020.




                                                 JAMES M. MOODY, JR.
                                                 UNITED STATES DISTRICT JUDGE
